       Case: 1:20-cv-03871 Document #: 1 Filed: 07/01/20 Page 1 of 9 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Timothy Kendrick,

          PLAINTIFF,

          V.

City of Chicago; Officer Vincenzo Lupo,            Case No:
#10401; and Officer James Hunt, #11442,

          DEFENDANTS.                              Judge:




                                    COMPLAINT AT LAW

        NOW COMES Plaintiff, Timothy Kendrick, by and through his undersigned

attorneys, and pursuant to this Complaint at Law, states the following against the

Defendants City of Chicago, Officer Vincenzo Lupo and Officer James Hunt on

personal knowledge as to Plaintiff Timothy Kendrick and his actions and on

information and belief as to Defendants and their actions:

                                      INTRODUCTION

        1.         This action is brought pursuant to 42 U.S.C. § 1983 and Illinois law to

address deprivations of Plaintiff’s rights under the Constitution of the United

States.

                                       JURISDICTION

        2.         The jurisdiction of the court is invoked pursuant to the Civil Rights

Act, 42 U.S.C. § 1983; the Judicial Code, 28 U.S.C. §1331 and §1343(a); the




LEGAL\46379176\1
       Case: 1:20-cv-03871 Document #: 1 Filed: 07/01/20 Page 2 of 9 PageID #:2




Constitution of the United States; and this Court’s supplementary jurisdiction

powers, 28 U.S.C. § 1367.

                                           VENUE

        3.         Venue is appropriate under 28 U.S.C. § 1391(b), as all defendants

reside in this judicial district. In addition, a substantial parts of the events giving

rise to the claim occurred in this judicial district.

                                           PARTIES

        4.         Plaintiff Timothy Kendrick (hereinafter “Plaintiff” or “Kendrick”) is a

United States Citizen who resides in the Northern District of Illinois.

        5.         Defendant City of Chicago is an Illinois municipal corporation located

within this judicial district and which maintains its own law enforcement

department.

        6.         Defendants Officer Vincenzo Lupo (Star #10401) and Officer James

Hunt (Star #11442) (collectively, “Defendant Officers”), were at all times relevant to

this Complaint duly-appointed and sworn law enforcement officers for the

Defendant City of Chicago.

        7.         When Defendant Officers engaged in the conduct alleged in this

Complaint, they were acting in the course and scope of their employment, while on

duty, and as agents of Defendant City of Chicago.

        8.         At all times material to this Complaint, Defendant Officers were acting

under color of state law, ordinance and/or regulation, statutes, custom and usages of

the Defendant City of Chicago.




LEGAL\46379176\1                              -2-
       Case: 1:20-cv-03871 Document #: 1 Filed: 07/01/20 Page 3 of 9 PageID #:3




        9.         This action is brought against Defendant Officers in their individual

capacities.

        10.        Pursuant to 745 ILCS 10/2-302, Defendant City of Chicago is a duly

constituted local public entity and is liable for any judgments entered against

Defendant Officers arising in the course of their employment.

                                            FACTS

        11.        On or about October 12, 2018, at approximately 8:25 p.m., Kendrick

was in a vehicle with his friend, Jeffrey Gareal, when they pulled to the side of the

road at or near the intersection of 80th Street and May Street, Chicago, Illinois.

        12.        Kendrick exited the vehicle to make a phone call.

        13.        Defendant Officers pulled up to Plaintiff’s vehicle, which was already

stopped.

        14.        Defendant Officers aggressively approached Plaintiff, who was outside

of the vehicle.

        15.        Upon seeing Defendant Officers, Kendrick hung up the phone.

        16.        Defendant   Officers   screamed   at   Kendrick,    without   merit   or

justification, and erroneously accused Kendrick of urinating in a public place.

        17.        Using the erroneous pretext of public urination and with no reasonable

suspicion, Defendant Officers aggressively yanked Kendrick’s arms behind his back

and continued to verbally berate him.

        18.        Defendant Officer Hunt performed an unreasonably aggressive pat-

down of Kendrick and in doing so, assaulted Kendrick.




LEGAL\46379176\1                              -3-
       Case: 1:20-cv-03871 Document #: 1 Filed: 07/01/20 Page 4 of 9 PageID #:4




        19.        After this initial search, Defendant Officers demanded Kendrick place

his hands on their police vehicle.

        20.        Defendant Officers interrogated Kendrick of whether he was in

possession of narcotics or whether he was a felon.

        21.        Defendant Officers then searched Kendrick, despite Kendrick verbally

refusing to permit the search and despite not having reasonable suspicion or

probable cause to conduct a search.

        22.        At no point during Defendant Officers’ aggressive detention or search

of Kendrick did the Defendant Officers advise Kendrick why he was being searched.

        23.        At no point during Defendant Officers’ aggressive detention or search

of Kendrick did the Defendant Officers advise Kendrick why he was being detained.

        24.        At no point did Defendant Officers issue a citation to Kendrick for

public urination or any other offense.

        25.        Plaintiff suffered, inter alia, lasting emotional and mental anguish,

despair, and depression due to the Defendant Officers’ reckless actions.

        26.        Plaintiff and the other adult in his vehicle, Jeffrey Gareal, were not

arrested, were not charged with any crime or cited, and were released.

        27.        Defendant Officers were on duty at all times relevant to this

Complaint, and engaged in the complained of conduct in the course and scope of

their employment.

        28.        Plaintiff, as a direct and proximate result of Defendant Officers’

reckless actions, is now forced to go through continuing and potentially permanent




LEGAL\46379176\1                             -4-
       Case: 1:20-cv-03871 Document #: 1 Filed: 07/01/20 Page 5 of 9 PageID #:5




psychological therapy.

        29.        Specifically, Defendant Officers, without provocation or reason,

violently yanked Plaintiff’s arms behind his back, physically detained him,

improperly searched and groped him, and verbally abused him. This conduct

violated the Fourth Amendment to the United States Constitution.

        30.        On, October 12, 2018, Plaintiff did not:

                         a.     obstruct any of the Defendant Officers;

                         b.     strike any of the Defendant Officers;

                         c.     batter any of the Defendant Officers;

                         d.     violate a law in the presence of any of the Defendant
                                Officers;

                         e.     violate a law at any time; or

                         f.     use force directed at or against any of the Defendant
                                Officers.

        31.        The show of force initiated by and/or the failure to intervene in the use

of said force by Defendant Officers was unreasonable.

        32.        On October 12, 2018, Plaintiff did not commit an act contrary to the

laws of the State of Illinois, nor was he at any time the focus or subject of a criminal

investigation.

        33.        On October 12, 2018, Defendant Officers did not have probable cause

to believe that criminal activity took place relative to Plaintiff.

        34.        As a direct and proximate result of the acts or omissions of one or more

Defendant Officers alleged above, Plaintiff suffered damages including, but not




LEGAL\46379176\1                               -5-
       Case: 1:20-cv-03871 Document #: 1 Filed: 07/01/20 Page 6 of 9 PageID #:6




limited to pain and suffering, humiliation, mental anguish, emotional distress, and

financial loss.

        35.        This action is being brought with regard to the individual capacity of

Defendant Officers.

                                           COUNT I
                           Excessive Force against Defendant Officers
                         (42 U.S.C. § 1983 and the Fourth Amendment)

        36.        Plaintiff re-alleges paragraphs 1-35 as though fully set forth herein.

        37.        Defendant Officers violently yanked Plaintiff’s arms behind his back

without provocation or justification.

        38.        Defendant Officers pulled Plaintiff from behind repeatedly.

        39.        The actions of Defendant Officers directly and proximately caused

Plaintiff to suffer, without limitation, pain and suffering, humiliation, emotional

distress, mental anguish, and financial loss.

        40.        The actions of Defendant Officers were the direct and proximate cause

of the injuries that Plaintiff sustained as a result of Defendant Officers’ violations of

Plaintiff’s constitutional rights, alleged above.

        WHEREFORE, Plaintiff respectfully requests that this Court enter

Judgment in his favor and against Defendant Officers and award compensatory

damages, costs and attorney's fees. Plaintiff also demands punitive damages, costs

and attorney's fees against Defendant Officers as well as any other relief that this

Court deems just and equitable.




LEGAL\46379176\1                               -6-
       Case: 1:20-cv-03871 Document #: 1 Filed: 07/01/20 Page 7 of 9 PageID #:7




                                          COUNT II
                   Unreasonable Search & Seizure against Defendant Officers
                        (42 U.S.C. § 1983 and the Fourth Amendment)

        41.        Plaintiff re-alleges paragraphs 1-35 as though fully set forth herein.

        42.        On or about October 12, 2018, Defendant Officers stopped and

detained Plaintiff without a reasonable suspicion to investigate possible criminal

activity and without reasonable suspicion that Plaintiff had committed, was

committing or was going to commit any criminal act.

        43.        The conduct of Defendant Officers, alleged above, constituted an

unreasonable seizure in violation of the Fourth Amendment to the United States

Constitution.

        44.        The actions of Defendant Officers directly and proximately caused

Plaintiff to suffer, without limitation, pain and suffering, humiliation, emotional

distress, mental anguish, and financial loss.

        45.        The actions of Defendant Officers were the direct and proximate cause

of the injuries that Plaintiff sustained as a result of Defendant Officers’ violations of

Plaintiff’s constitutional rights, alleged above.

        WHEREFORE, Plaintiff respectfully requests that this Court enter

Judgment in his favor and against Defendant Officers and award compensatory

damages, costs and attorney's fees. Plaintiff also demands punitive damages, costs

and attorney's fees against Defendant Officers as well as any other relief that this

Court deems just and equitable.




LEGAL\46379176\1                               -7-
       Case: 1:20-cv-03871 Document #: 1 Filed: 07/01/20 Page 8 of 9 PageID #:8




                                      COUNT III
        Intentional Infliction of Emotional Distress against Defendant Officers
                                   (State Law Claim)

        46.        Plaintiff re-alleges paragraphs 1-35 as though fully set forth herein.

        47.        The actions of Defendant Officers on or about October 12, 2018, alleged

above, were extreme and outrageous. By and with these actions, Defendant Officers

intended to cause or recklessly disregarded the probability that they would cause

severe emotional distress to Plaintiff.

        48.        This is supported by the Defendant Officers conducting an aggressive,

investigatory stop over the pretext of erroneously alleging Plaintiff was publicly

urinating, for which he was not cited. Instead, the interaction initiated and

unreasonably continued by Defendant Officers was for the sole purpose of harassing

and embarrassing Plaintiff.

        49.        These actions, alleged above, directly and proximately caused severe

emotional distress to Plaintiff including, but not limited to, depression, fear and

anxiety.

        WHEREFORE, Plaintiff respectfully requests that this Court enter

Judgment in his favor and against Defendant Officers and award compensatory

damages and costs. Plaintiff also demands punitive damages as well as any other

relief that this Court deems just and equitable.

                                         COUNT IV
                          Indemnification against the City of Chicago
                            (State Law Claim - 745 ILCS 10/9-102)

        50.        Plaintiff re-alleges paragraphs 1-49 as though fully set forth herein.




LEGAL\46379176\1                               -8-
       Case: 1:20-cv-03871 Document #: 1 Filed: 07/01/20 Page 9 of 9 PageID #:9




        51.        Defendant Officers committed the acts alleged above under color of

law, while on duty, and in the scope of their employment by Defendant City of

Chicago.

        52.        As such, Defendant City of Chicago is liable to Plaintiff for any award

of compensatory damages and costs that arise from the actions of Defendant

Officers.

        WHEREFORE, should Defendant Officers be found liable for any of the

claims alleged in this Complaint, Plaintiff demands that, pursuant to 745 ILCS

10/9-102, Defendant Chicago pay to Plaintiff any judgment obtained against

Defendant Officers as a result of this action.



                                          JURY DEMAND

Plaintiff demands trial by jury.


                                            Respectfully submitted,

                                            /s/Jonathan Levy
                                            One of Plaintiff’s Attorneys

Daniel Massoglia                                    Christopher S. Hennessy (6237293)
Brittany Shaw                                       Jonathan M. Levy (6313350)
First Defense Legal Aid                             COZEN O’CONNOR
5100 W. Harrison Street                             123 North Wacker Drive, Suite 1800
Chicago, IL 60644                                   Chicago, IL 60606
Tel: (336) 575 6968                                 Tel: (312) 382-3100
Email: daniel@first-defense.org                     Fax: (312) 382-8910
Email: Brittany@first-defense.org                   Email: chennessy@cozen.com
Attorneys for Plaintiff                             Email: jlevy@cozen.com
                                                    Attorneys for Plaintiff




LEGAL\46379176\1                              -9-
